FOR PUBLICATION

APPELLANT PRO SE:                             ATTORNEYS FOR APPELLEE:

EDDIE G. LOVE                                 GREGORY F. ZOELLER
Michigan City, Indiana                        Attorney General of Indiana

                                              J.T. WHITEHEAD
                                              Deputy Attorney General
                                              Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA
                                                                        Nov 26 2014, 6:16 am
EDDIE G. LOVE,                                )
                                              )
       Appellant-Defendant,                   )
                                              )
              vs.                             )    No. 20A03-1406-CR-201
                                              )
STATE OF INDIANA,                             )
                                              )
       Appellee-Plaintiff.                    )


                     APPEAL FROM THE ELKHART CIRCUIT COURT
                         The Honorable Terry C. Shewmaker, Judge
                              Cause No. 20C01-0602-FB-12


                                   November 26, 2014

                              OPINION - FOR PUBLICATION

DARDEN, Senior Judge
                                 STATEMENT OF THE CASE

       Eddie G. Love appeals from the trial court’s order denying his petition for writ of

habeas corpus. Concluding that the trial court did not err by denying Love’s request, a

claim which is barred by res judicata, we affirm.

                        FACTS AND PROCEDURAL HISTORY

       This appeal represents Love’s most recent attempt to collaterally attack his

conviction after a jury trial for two counts of Class B felony dealing in cocaine. His

conviction was affirmed on direct appeal in a memorandum decision. See Love v. State,

Cause No. 20A03-0703-CR-160 (Ind. Ct. App. Oct. 30, 2007), trans. denied. Likewise,

the post-conviction court’s denial of Love’s petition for post-conviction relief alleging

ineffective assistance of counsel for failure to challenge his allegedly illegal arrest, was

affirmed on direct appeal. See Love v. State, Cause No. 20A03-1002-PC-76 (Ind. Ct. App.

Jan. 18, 2011), trans. denied.

       While Love’s petition for post-conviction relief was pending with the trial court,

Love filed a petition for writ of habeas corpus in the county of his incarceration. That

petition was transferred, pursuant to Indiana Post-Conviction Relief Rule 1, §1(c), to the

county in which Love’s conviction took place. The petition was denied, however, while

Love’s petition for post-conviction for relief was pending. Love filed three requests to file

a successive petition for post-conviction relief, each of which this Court declined to

authorize. See Cause Nos. 20A04-1212-SP-637; 20A03-1309-SP-381; and 20A04-1312-

SP-639. Love’s pro se verified petition for writ of mandamus and prohibition, which he

filed with the Indiana Supreme Court, was dismissed.

                                             2
       On March 25, 2013, Love filed a pro se motion for relief from judgment or order

asking the trial court to vacate his conviction. The trial court denied Love’s motion as well

as the subsequent motion to correct error Love filed pro se. In yet another attempt to

challenge the legality of his arrest, despite the adverse decisions and the attendant denials

on transfer, Love, pro se, filed another petition for state writ of habeas corpus in the county

of his incarceration. That petition was transferred to the county where Love’s conviction

took place. Love’s claim was rejected again, on res judicata grounds, by the trial court

after a hearing on Love’s claim. Love now appeals this most recent decision pertaining to

the legality of his arrest.

                              DISCUSSION AND DECISION

       We do not reach the merits of Love’s claim as the issue has been resolved against

him numerous times as set forth above. Love appeals from the denial of his petition for

writ of state habeas corpus. Therefore, the issue on appeal should be whether the trial court

erred by denying Love’s petition. Indiana Code section 34-25.5-1-1 (1998) provides that

“[e]very person whose liberty is restrained, under any pretense whatever, may prosecute a

writ of habeas corpus to inquire into the cause of the restraint, and shall be delivered from

the restraint if the restraint is illegal.” “The purpose of the writ of habeas corpus is to bring

the person in custody before the court for inquiry into the cause of restraint.” Partlow v.

Superintendent, Miami Corr. Facility, 756 N.E.2d 978, 980 (Ind. Ct. App. 2001),

superseded by statute on other grounds as stated in Paul v. State, 888 N.E.2d 818, 826

(Ind. Ct. App. 2008), trans. denied. “One is entitled to habeas corpus only if he is entitled



                                               3
to his immediate release from unlawful custody.” Id. “[A] petitioner may not file a writ of

habeas corpus to attack his conviction or sentence.” Id.

       Love’s claims have already been decided and judicial review of his conviction and

sentence has been pursued to the fullest. “The doctrine of res judicata bars litigating a

claim after a final judgment has been rendered in a prior action involving the same claim

between the same parties or their privies.” Money Store Inv. Corp. v. Summers, 909 N.E.2d

450, 460 (Ind. Ct. App. 2009). “The principle behind the doctrine is the prevention of

repetitive litigation of the same dispute.” Id. Love’s claims are barred by res judicata, and

we affirm the trial court’s decision in all respects.

       We note that the Indiana Constitution article 1 section 12, our open courts clause,

provides that all courts shall be open and that a remedy is to be afforded according to the

law. That said, there are reasonable remedies available to trial courts when abusive

litigation tactics, which deplete judicial resources, are used. In Zavodnik v. Harper, 17

N.E.3d 259, 268-69 (Ind. 2014), the Supreme Court discussed the imposition of reasonable

restrictions, which may be imposed on any abusive litigant, including those who proceed

pro se, and set forth examples of those restrictions. In the event Love continues to

challenge his conviction at the trial court level, the Zavodnik opinion may be a helpful

resource for the trial court.

       Should Love appeal from any decision involving his conviction, his notice of appeal

shall include a list of all cases previously filed involving the same, similar, or related cause

of action and the citations to the decisions rendered in the appeals from those cases.

                                       CONCLUSION

                                               4
      In light of the foregoing, we affirm the trial court’s decision.

      Affirmed.

MAY, J., and BROWN, J., concur.




                                             5